DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DAVID SMITH,
                                Appellant,

                                      v.

                       HAROLD PEERENBOOM,
                             Appellee.

                              No. 4D19-3155

                              [March 26, 2020]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case
No. 502018CA001996XXXMB.

  John B. Rosenquest IV of Rosenquest Law Firm, P.A., Surfside, for
appellant.

  Maria H. Ruiz and Danielle F. Moriber of Kasowitz Benson Torres LLP,
Miami, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and FORST, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.